 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   QUINN HOCHHALTER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-218-MCE-WBS
12                                 Plaintiff,             STIPULATION REGARDING TRIAL
                                                          CONFIRMATION HEARING; PRETRIAL FILING
13                           v.                           SCHEDULE; AND ORDER
14   EDMUND KEMPRUD,                                      DATE: March 16, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for a trial confirmation hearing on March 16, 2020,

21 with a jury trial beginning March 24, 2020.

22          2.       By this stipulation, the parties now move to advance the trial confirmation hearing to

23 February 24, 2020, and request the Court order the following pretrial schedule:

24          3.       The parties’ witness lists and exhibit lists will be due March 17, 2020, seven calendar

25 days prior to the trial date.

26          4.       The parties’ proposed voir dire will be due March 17, 2020, seven calendar days prior to

27 the trial date.

28          5.       The parties’ proposed jury instructions will be due March 17, 2020, seven calendar days


      STIPULATION REGARDING PRETRIAL FILING SCHEDULE      1
30    AND PROPOSED ORDER
 1 prior to the trial date.

 2           6.      The parties’ trial briefs, which will include any motions in limine, will be due March 17,

 3 2020, seven calendar days prior to the trial date.

 4           IT IS SO STIPULATED.

 5
     Dated: February 14, 2020                                   MCGREGOR W. SCOTT
 6                                                              United States Attorney
 7
                                                                /s/ QUINN HOCHHALTER
 8                                                              QUINN HOCHHALTER
                                                                Assistant United States Attorney
 9
10 Dated: February 14, 2020                                     /s/ DOUG BEEVERS
                                                                DOUG BEEVERS
11
                                                                Counsel for Defendant
12                                                              EDMUND KEMPRUD

13

14                                                      ORDER

15 IT IS SO ORDERED:

16      1.        The trial confirmation hearing is reset for February 24, 2020 at 9:00 a.m.;

17      2.        The parties’ witness lists and exhibit lists shall be filed by March 17, 2020;

18      3.        The parties’ proposed voir dire shall be filed by March 17, 2020;

19      4.        The parties’ proposed jury instructions shall be filed by March 17, 2020;

20      5.        The parties’ trial briefs, which will include any motions in limine, shall be filed by March 17,

21                2020; and
        6.        All trial documents shall be emailed in Microsoft Word to the court’s email address at
22                WBSorders@caed.uscourts.gov immediately upon e-filing.

23

24           Dated: February 14, 2020

25

26
27

28

      STIPULATION REGARDING PRETRIAL FILING SCHEDULE        2
30    AND PROPOSED ORDER
